Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 2 April 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My Dear Sister
Quincy April 2d 1811

An inflamation in one of my Eyes, will prevent me from writing more than to thank you for your last very flattering Letter; and to say that I place it amongst my richest treasures—
The president was in Town last Saturday and brought out with him your son. he does not appear to me to be fit for Buisness. he is very lame, and full of Rheumatism yet. he wants a wife to Nurse and tenderly care for him. If he had been where he could have been properly attended to, he would neither have sufferd half as much, or half as long. a sick person wants food frequently. I believe from what I can learn, that he never got even broth more than once a day. his coffe in the morning, & at night. his Land Lady, very seldom Saw him, and believed very little about his complaints; no Soft tender female hand to dress even his Blisters, or wrap him in flannels—in short he was basely used. and every body is exclaming against his remaining in the house any longer. one of the Boarder gave up to him a very warm & comfortable chamber, but his Bed was not attended to no it ought to have been. a Black Man Slept in his Room  when he could not keep himself at all, and was more humane kind and tender than his mistress—I have insisted upon his quiting her house & charged him if he found himself unable to do buisness, to take a carriage & come up immediately to Quincy and he has promised me that he will.
My own mind is, that you should come to Boston and see him, if you are able, and bring Abbe with You. you may as well make your visit to us in the Spring as September fall of the year  must not blame him too much for, not writing. he could not bend his  at all, nor hold a pen. he was much worse after I Saw him than before. he owns that he never before knew the true value of kind attentions when he was sick, knew them by the want of them, poor fellow. instead of attending to buisness, he wants nursing, but he would be better able to do buisness if he had kind and attentive care at home
Mrs Smith has procurd him lodgings with a woman whose kindness in sickness is well known and attested, who offers him the choice of any Chamber in her House, and who says she should esteem it an honour to have mr Shaw for her Boarder, a Mrs Hatch and there I hope he will go. it did not cost him less than 15 dollars pr week I do not know but 20 whilst he was sick—he found his own wood, and all his Liquors for any company who call’d to see him, and  I presume the extra attendance of the black Man—and his Doctors Bill. I do not take in his loss in buisness. I repeat it, that if he had a prudent good wife he might live much more comfortable, and I believe with as little 
You must come and see him. he w. be at the office he says if he can Sit up—he rides there & back, a Journey will be the best thing for him, as soon as the weather grows mild and he can Spair time to go. But I really  do feel much concern for him
Mrs Adams has made several attempts to get to Haverhill, but has repeatedly been dissapointed—I do hope She will Succeed now. if She can I know she will not leave there, without Seeing you.,and she can tell you all about us. poor feeble invalides we are, Sister Cranch and myself—we look old, witherd, feeble, and most good for nothing—parson wilird used to ask, what is an old woman good for? the only answer I could give, was that She would do as a Set off against an old Man—Whilst I live however I hope I shall not be intirely useless to myself or others—so prays your truly / affectionate Sister



A Ado you think an old cheese or two could be procurd of mrs Little we have just finishd the last, and the President does not know how to do without Some. If you could get them for me, and they could go to mr Harrods to be Sent to mr Forters by the stage. I should be glad to have them and to pay whatever they may charge—I ought to have mentioned to you that mrs Greenleaf had lost her infant 12 weeks old which was never well from the time of its birth—